AMENDMENT TO THE
KEY EXECUTIVE EMPLOYMENT AND SEVERANCE AGREEMENT

        THIS AGREEMENT, made and entered into as of the 5th day of December,
2005, by and between FRESH BRANDS, INC., a Wisconsin corporation (the
“Company”), and JONATHAN B. HOENECKE (the “Executive”).


W I T N E S S E T H :

        WHEREAS, the Company and the Executive entered into that certain Key
Executive Employment and Severance Agreement on July 1, 2004 (the “Agreement”);

        WHEREAS, the Company has entered into that certain Agreement and Plan of
Merger among Certified Holdings, Inc., Pillow Acquisition Corp. and the Company,
dated as of this date (the “Merger Agreement”) that provides for the merger of
the Pillow Acquisition Corp. and the Company (the “Merger”);

        WHEREAS, the Company has in effect a 2005 annual bonus plan, pursuant to
which the Executive may be entitled to a cash payment after the close of 2005 to
reward the Executive for his performance with respect to the 2005 fiscal year;

        WHEREAS, as a condition to the obligation of the parties to the Merger
Agreement to effectuate the Merger, the Agreement is required to be amended to
provide that any payment made under the Company’s 2005 annual bonus plan will
not increase the severance amount payable under the Agreement;

        WHEREAS, the parties desire to amend the Agreement to exclude the 2005
bonus payment from being considered under the Agreement contingent on the
Effective Time of the Merger (as that term is defined in the Merger Agreement);
and

        WHEREAS, the Company and Executive also desire to amend the Agreement to
reflect changes required by the provisions of Internal Revenue Code Section
409A, to be retroactively effective to January 1, 2005.

        NOW, THEREFORE, in consideration of the foregoing, the parties hereto
agree as follows:


AMENDMENT CONTINGENT ON MERGER

Effective on the Effective Time of the Merger, the first sentence of Section
9(b) is revised to read in its entirety as follows:

  “The Termination Payment shall be an amount equal to two (2) times the sum of
(i) the Executive’s annual base salary, as in effect immediately prior to the
Change in Control of the Company, as adjusted upward from time to time pursuant
to Section 6 hereof, plus (ii) the higher of (a) the average of the two highest
annual bonuses (if any) paid to the Executive in the three years immediately
prior to the Change in Control of the Company, or (b) the average of the two
highest annual bonuses (if any) paid to the Executive in the three years
immediately prior to the date of the Covered Termination, but excluding, for
purposes of calculating the amount under subsections (a) or (b), any bonus paid
in 2006 with respect to the 2005 annual performance period.”


--------------------------------------------------------------------------------

Amendments for 409A. Effective as of January 1, 2005, the Agreement is amended
as follows:

1. Section 1(m), definition of “Termination Date,” is amended by adding the
following to the end thereof:


  “Notwithstanding the foregoing, the Executive’s termination of employment must
also be considered a “separation from service” within the meaning of Code
Section 409A and the regulations promulgated thereunder. If the Executive is
considered to have terminated employment due to the “insignificant services”
rule under the regulations, the Executive will be deemed to have voluntarily
terminated employment if the Executive consents in writing to provide such
insignificant services; otherwise, the Executive will be considered to have
terminated employment for Good Reason on the date the insignificant services
begin.”


2. Section 5(a) is amended to provide that the base salary to be paid to the
Executive shall not include any amounts previously deferred by the Executive,
except to the extent the Executive is permitted to cancel or revise a deferral
election under Code Section 409A.


3. Section 8(b)(i) is amended to read as follows:


  “The Executive shall receive, at the expense of the Company, reasonable
outplacement services on an individualized basis provided by a nationally
recognized executive placement firm selected by the Company; provided that such
services must be utilized by the Executive within the period ending on December
31 of the second calendar year following the calendar year in which the
Executive’s Termination Date occurs.”


4. Section 9(a)(iv) is amended by eliminating the phrase “lump sum.” [The result
is that bonuses will be paid in accordance with the form of payment under the
bonus plan.]


5. The first paragraph of Section 9(b) is amended by adding the following to the
end thereof:


  “Notwithstanding the foregoing, if the Executive is a “specified employee”
within the meaning of Code Section 409A on his Termination Date, the Termination
Payment shall be paid on the first day of the seventh (7th) month following the
month in which the Termination Date occurs.”


6. The last sentence of Section 15 is amended to read as follows:


2

--------------------------------------------------------------------------------

  “Within ten (10) days after the Executive’s written request therefor, the
Company shall pay to the Executive, or such other person or entity as the
Executive may designate in writing to the Company, the Executive’s reasonable
expenses in advance of the final disposition or conclusion of any such dispute,
legal or arbitration proceeding; provided that no such Company reimbursement
shall be made after December 31 of the second calendar year following the
calendar year in which the Executive’s Termination Date occurs.”


7. Section 19 is amended to read in its entirety as follows:


  “This Agreement may not be amended or modified at any time except by written
instrument executed by the Company and the Executive; provided that the Company
shall amend or modify this Agreement without the Executive’s consent in order to
conform the terms of this Agreement to the requirements of Code Section 409A,
and any such amendment shall be made in a manner that is the minimum needed in
order for the Agreement to comply with Code Section 409A; provided further that
to the extent any amendment made herein is not needed for the Agreement to
comply with Code Section 409A, the Company shall further amend the Agreement to
reinstate any benefit or right that was provided under the terms of the original
Agreement to the minimum extent required for the Agreement to comply with Code
Section 409A.”


        IN WITNESS WHEREOF, the parties have executed this Agreement as of the
day and year first written above.

FRESH BRANDS, INC.
  By  /s/ Louis E. Stinebaugh        Louis E. Stinebaugh        President and
Chief Operating Officer
  EXECUTIVE
    /s/ Jonathan B. Hoenecke        Jonathan B. Hoenecke






3